[f20140516rgfrlettertogne0001.jpg] [f20140516rgfrlettertogne0001.jpg]May 16,
2014




Via email to joe@gneoil.com

With Confirmation via Fedex




Joe Loftis

Great Northern Energy, Inc.

5215 N. O’Connor Boulevard

Suite 1820

Irving, TX 75039




Re:

Rangeford Resources, Inc. (“RGFR”) and Great Northern Energy (“GNE”)




Dear Sirs:




As you are aware, on June 1, 2013, you provided a letter to Island Stock
Transfer purporting to return a stock certificate representing 7,400,000 shares
of RGFR provided to GNE (the "Shares") pursuant to that certain Purchase and
Sale Agreement dated November 15, 2012, as amended on January 25, 2013 (the
“Purchase and Sale Agreement”).  




In connection with the Letter, we note the following:




1.

RGFR has not received any formal notice of termination as is required by Section
11 of the Purchase and Sale Agreement.  Assuming that it is GNE’s intention to
terminate the Purchase and Sale Agreement, such notice should state the grounds
for termination upon which GNE is relying and should be provided by an officer
or director of GNE with appropriate authority.  





1




























2.

Unilateral termination of the Purchase and Sale Agreement is not permitted by
either party if such party “has breached or failed to perform any of its
representations, warranties, covenants or obligations” under the terms of the
Purchase and Sale Agreement.  See Section 11.1(ii).  

3.

GNE has failed to uphold its obligations pursuant to Section 9.2(e)(vi) of the
Purchase and Sale Agreement, i.e. to provide documentation sufficient for RGFR
to complete an audit of the prior operations and assets, which are necessary to
comply with applicable SEC regulations.  This failure, along with GNE’s failure
to secure financing to uphold its capital expenditure obligations, has not only
materially impeded RGFR’s ability to complete its obligations under the Purchase
and Sale Agreement, but also prohibits GNE from being able to unilaterally
terminate the Purchase and Sale Agreement.  




Notwithstanding the foregoing, on repeated occasions during the last six months
RGFR entered into further negotiations with GNE in order to try and resolve the
outstanding issues outlined above.  Despite our best efforts, GNE has been
unable to cure the outstanding issues and we have been unable to reach a mutual
resolution of such issues.   During our last meeting with GNE’s representative,
Joe Loftus, Mr. Loftus assured  me and our Director, Michael Farmer, that GNE
wanted to reach a revised agreement with RGFR but understood that the terms
would need to change and the Shares would need to be returned.  Mr. Loftus
assured Mr. Farmer and myself that he would provide the medallion guaranteed
stock power necessary to facilitate the cancelation of the Shares by RGRF’s
transfer agent as soon as he was able to locate it.  Unfortunately, following
this meeting, Mr. Loftus not only did not provide the stock power but also
disavowed his prior assurances of mutual cooperation.





2

























As a result of the foregoing, we now feel that it is best that RGFR and GNE
consent to a mutual termination of the Purchase and Sale Agreement.  RGFR is
willing to consent to such termination, contingent upon GNE’s compliance with
Section 11 (Termination) of the Purchase and Sale Agreement.  Please be advised
that pursuant to Section 11, GNE is required to immediately repay any cash
payments made by RGFR to GNE to date, which amount is currently estimated at
$700,000.  Additionally, in order to cancel the Shares, RGFR's transfer agent
requires a medallion guaranteed stock power, executed by a duly authorized
representative of GNE.  In the spirit of your June 1st letter and Mr. Loftus’
assurances, such stock power is a "form...required to effect [the] transfer back
to [RGFR].”  Once we receive the aforementioned cash payments and the duly
executed stock power, we will consent formally to the mutual termination of the
Purchase and Sale Agreement.  Please let this letter serve as our formal demand
for such items pursuant to Section 11.  

Nothing herein shall be deemed as a waiver of any rights that RGFR may have
under the Purchase and Sale Agreement or otherwise.




Sincerely,










Colin Richardson

President

Rangeford Resources, Inc.




cc: Michael Farmer – Director

      Louis Taubman – Attorney at Law











3





